Eager, J. (dissenting in part).
I would affirm the judgments and orders appealed from only to the extent of granting plaintiff’s motions for a preliminary injunction restraining the defendants from further proceedings in the Georgia actions pending the determination of the actions brought in this State, and would remand the parties either to a summary judgment application or to a trial of the alleged issues in the actions here. Aside from the failure to comply with fundamental procedural requirements entitling the plaintiff to judgments in the actions, the affidavits and documents disclose issues of fact which should not have been by-passed or summarily disposed of on the motions before answer for a preliminary injunction.
The decrees here appealed from, in form and purported effect of judgments, were rendered on motions made at time of service of the summons and complaint and before answer. By recital in the decrees, it appears that they were rendered on the basis of the plaintiff’s complaints and affidavits without consideration of defendants’ answers which were served pending the determination of the motions. The answers are not recited.
The general function of a judgment is to settle and determine issues. 4 4 It is the decree of the court as the result of the issue raised ” (Strauss v. Guilhou, 80 App. Div. 50, 51). In the absence of consent or a proper case for accelerated judgment, there is no authority for the rendition of a judgment in an action prior to the proper formulation of issues. The CPLB provisions for an accelerated judgment are not applicable to authorize judgment for the plaintiff in this type of action on an application for preliminary-injunction made at the time of the service of the summons and complaint. (See CPLB 3201-3222.)
The defendants insist that there are issues which should not have been summarily determined on motion. Without doubt, there is before the court the issue of whether or not special circumstances exist entitling the plaintiff to an injunction restraining the defendants from proceeding with the actions in the State of Georgia. The jurisidiction of the court there was first invoiced, and, as pointed out by Mr. Justice Steuer, principles of comity may forbid the stay by the court here of the proceedings in Georgia. (See Latham & Co. v. Mayflower Ind., 278 App. Div. 90; Merritt-Chapman & Scott Corp. v. Mutual Benefit Life Ins. Co., 237 App. Div. 70; Locomobile Co. v. American Bridge Co., 80 App. Div. 44; Burgess v. Smith, 2 Barb. Ch. 276.) “ It is only in extreme and extraordinary cases that *505the court will break the rule of comity which forbids the granting of an injunction to stay proceedings which have been commenced in a foreign court of competent jurisdiction ”. (Latham & Co. v. Mayflower Ind., supra, p. 94.)
The proper disposition of the actions here and the plaintiff’s right to a permanent injunction staying the proceedings in the Georgia actions may depend upon whether or not the issue as to arbitrability of the disputes between the parties may be disposed of in the Georgia actions. Such issue has been tendered in said actions by a plea in abatement in the answer of the plaintiff (defendant there). If an adjudication upon the merits upon such plea may be obtained in the Georgia court, then, it would appear that there is no justification for interference with the orderly proceedings of such court. But the Georgia law has not been properly alleged, proved or briefed in this connection, and it is not clear what relief the plaintiff may be able to obtain in the Georgia actions. There is a serious question whether or not a plea of arbitrability will constitute a defense or justify affirmative relief in the Georgia actions. (See 6 C. J. S., Arbitration and Award, § 29.)
In any event, the papers submitted on these preliminary motions do not make such a clear showing of “ extreme and extraordinary” circumstances justifying the court to depart from the rule of comity to the extent of permanently restraining the proceedings in the foreign State. It may very well be that the Georgia actions should be allowed to proceed in their ordinary course, with a stay in the meantime of the proceedings here for arbitration. The defendants’ attorneys are entitled to a proper opportunity to formulate and develop the relevant issues in this connection, and it does not appear that this will result in prejudice to the plaintiff in any of its substantial rights.